Title: Thomas Jefferson to Josephus B. Stuart, 8 February 1817
From: Jefferson, Thomas
To: Stuart, Josephus Bradner


          
            Dear Sir
            Monticello Feb. 8. 17.
          
          Your favor of Jan. 26. reached me two days ago, and I am glad to see that our merchants, as well as our rulers, are at length looking to principles of navigation which, as Secretary of state, I submitted to them in a Report of Dec. 1793.—the crew of the Armstrong have also my sincere prayers for indemnification either thro’ our government or from it: for a more gallant conduct than theirs never honored any nation.—I am entirely of opinion with you as to the future prospects of Richmond. the advantages of water, coal and iron united there, with the easy communication which may be opened with the Western country, are second to those of none of our Atlantic states, and time and circumstances may at some future day, give them all their developement. but these things are for your day, not for mine; and I am made happy when I see a young citizen coming into life with the energy of life, youth and the observation and information of age. the prospect to our dear country, and, I trust, to all the human race, is transcendantly animating; but an old man has nothing but prayers to offer in it’s behalf. these are sincere for the general good, as also for your particular health & prosperity.
          Th: Jefferson
        